Citation Nr: 9928406	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-03 353	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
left ankle disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.

3.  Entitlement to an evaluation in excess of 10 percent for 
fracture deformity of the distal tibia and fibula of the 
right leg with right ankle involvement.

4.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability.

5.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the left tibia with knee involvement.

6.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the left (major) shoulder.



ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to December 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

After this appeal was certified to the Board, the veteran 
notified the Board that he had moved from Oklahoma to 
Florida.  Therefore, although he had appointed the Oklahoma 
Department of Veterans Affairs as his representative in 
January 1996, his move to another state prohibits that state 
veterans service organization (VSO) from continuing to 
represent him.  Accordingly, he currently is unrepresented 
and should appoint another VSO if he wishes such 
representation.  In addition, due to his move, his claims 
file should be transferred from the Muskogee RO to an RO in 
Florida.

The Board also notes that the veteran filed a notice of 
disagreement with the March 1997 rating decision evaluating 
his hemochromatosis as noncompensably disabling.  This issue 
has not been certified for appellate consideration and 
apparently has not been addressed in a statement of the case.  
According to a June 1998 report of contact, the RO planned to 
schedule the veteran for a VA examination of this disability 
and the veteran desired this issue to be considered 
separately from the issues currently on appeal.  
Consequently, this issue is not currently before the Board.  
It is referred to the RO for appropriate action.




 
REMAND

In a letter from the veteran to his congressman, dated in 
March 1998, which was forwarded to the RO, the veteran raised 
the additional issues of entitlement to earlier effective 
dates for service connection for all of his currently 
service-connected disabilities.  The veteran contends that he 
initially submitted an application for service connection in 
January 1994, the RO lost the application, and he resubmitted 
his claims in January 1996.  Accordingly, the veteran 
believes that the effective dates for service connection 
should be in January 1994 instead of January 1996.  In a 
letter dated in June 1998 from the RO to the veteran's 
congressman, the RO acknowledged the raised issues regarding 
the effective dates, and stated that it would consider the 
matter and notify the veteran of its findings.  The evidence 
before the Board does not show that the RO has adjudicated 
the raised issues regarding earlier effective dates and 
notified the veteran of its determination in this regard.  

The Board finds the issues of entitlement to earlier 
effective dates for service connection for the disabilities 
currently on appeal to be inextricably intertwined with the 
certified issues of entitlement to evaluations in excess of 
those currently assigned for the six disabilities at issue.  
The fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed.  

The evidence contains references to left shoulder surgery in 
August 1995 by Dr. Mason at the Tinker Air Force Base and 
left ankle surgery in 1996.  These medical records are not in 
the claims folder.  The RO should attempt to obtain these 
medical records and any others that are identified.

In view of the indication that there are outstanding 
pertinent records and in view of the fact that the veteran's 
most recent VA examination of the disabilities at issue was 
performed in August 1997, the Board believes that further VA 
examination of the veteran is warranted.

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO should request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
pending claims.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran which have not 
been secured previously, in particular, 
any medical records from Tinker Air Force 
Base.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination by a 
physician with the appropriate expertise 
to determine the current nature and 
extent of impairment from the service-
connected disabilities at issue.  All 
tests and studies, to include x-rays and 
range of motion studies noted in specific 
degrees, should be conducted and all 
findings should be reported in detail.  
In reporting range of motion, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain and to assess 
the extent of any pain.  The functional 
impairment due to pain should be 
identified.  The physician should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physician 
should so state.  The rationale for all 
opinions expressed should be provided.  
The claims file must be made available to 
and reviewed by the examiner.

3.  Thereafter, the RO should review the 
claims folder and ensure that all 
development actions have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development.  The RO should then 
adjudicate the claims for earlier 
effective dates for service connection of 
the veteran's service-connected 
disabilities and readjudicate the issues, 
to include consideration of all pertinent 
diagnostic codes under the VA Schedule 
for Rating Disabilities in 38 C.F.R. Part 
4 and application of 38 C.F.R. § 4.40 
regarding functional loss due to pain, 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint, and 38 C.F.R. § 4.59 
regarding painful motion with any form of 
arthritis.  

4.  If the benefits sought on appeal are 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and any 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The veteran should be informed 
of the requirements to perfect an appeal 
with respect to any new issue.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

